Citation Nr: 0519754	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  94-25 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
lumbosacral spine spondylolisthesis with degenerative disc 
disease at L5-S1.

2.  Entitlement to a rating higher than 10 percent for 
hypertension.

3.  Entitlement to a compensable rating for left knee 
arthralgia with crepitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to August 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1993 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Atlanta, Georgia.  The 
St. Petersburg, Florida, RO now has jurisdiction over the 
claims.  The March 1993 decision scheduled a reduction of the 
ratings for the disabilities at issue, which had been 
proposed by rating decision in June 1992, to be effective 
from June 1993.  Timely notices of these actions were sent to 
the veteran.  The veteran subsequently appealed the 
reductions, and a March 2003 Board decision upheld them.  

This decision addresses entitlement to increased ratings for 
the disabilities at issue.  In March 2003, the Board 
conducted additional development of these issues.  In July 
2003, the Board remanded the issues to the RO for additional 
evidentiary development.  The development requested by the 
Board has now been accomplished, and the case has been 
returned to the Board.


FINDINGS OF FACT

1.  The veteran's lumbosacral spine spondylolisthesis with 
degenerative disc disease at L5-S1 is manifested by some 
lumbarization of the first sacral segment of the low back, 
but otherwise is not characterized by loss of range of motion 
due to pain, incoordination, weakness, or fatigue.

2.  The veteran failed to report for scheduled VA 
examinations pertaining to his claim for a rating higher than 
10 percent for hypertension, and he has not provided good 
cause for his failure to report.

3.  The veteran's left knee arthralgia with crepitus is 
manifested by intermittent pain and mild to moderate 
chondromalacia, but is not characterized by limitation of 
motion, instability, weakness, fatigue, incoordination, or 
the presence of arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
lumbosacral spine spondylolisthesis with degenerative disc 
disease at L5-S1 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(effective prior to September 26, 2003); Diagnostic Code 5293 
(effective from September 23, 2002 to September 26, 2003); 
Diagnostic Codes 5239, 5243 (effective September 26, 2003).

2.  The claim for a rating higher than 10 percent for 
hypertension must be denied due to the veteran's failure to 
report for scheduled VA examinations.  38 C.F.R. § 3.655 
(2004).

3.  The criteria for a compensable rating for left knee 
arthralgia with crepitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Id.  This " fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the RO sent the veteran a VCAA notice letter in October 2003 
that informed him of the type of information and evidence 
necessary to substantiate his claims.  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC), he 
was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letter from October 2003 notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letter from October 2003 contained a specific 
request that the veteran provide additional evidence in 
support of his claims.  He was asked to tell VA about any 
other records that might exist to support his claims, and was 
informed that he should send information describing such 
additional evidence or the evidence itself to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of SSOCs dated in October 2002 and March 
2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.   See, e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations which address the claims have been 
made available to the veteran.  Service and VA medical 
records have been associated with the claims file, and there 
do not appear to be any outstanding medical records that are 
relevant to this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Increased rating for lumbosacral spine spondylolisthesis 
with degenerative disc disease at L5-S1

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's lumbosacral spine spondylolisthesis with 
degenerative disc disease at L5-S1 is currently rated 20 
percent disabling.

During the rating period in issue, the criteria for 
evaluating back disorders were revised.  Either the old or 
new rating criteria may apply, whichever are more favorable 
to the veteran, although the new rating criteria are only 
applicable since their effective date.  Karnas v. Derwinski, 
1 Vet. App. 308 (1990); VAOPGCPREC 3-2000; 65 Fed. Reg.  
33422(2000).

Under the old rating criteria, limitation of motion of the 
lumbar spine is rated 20 percent when moderate and 40 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective prior to September 26, 2003).  Lumbosacral strain 
is rated 20 percent when there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation is assigned 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  
For intervertebral disc syndrome, a 20 percent rating is 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is assigned for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective prior to September 23, 2002).

The General Rating Formula for Diseases and Injuries of the 
Spine was changed effective September 26, 2003.  The new 
regulations provide the following rating criteria, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation is appropriate for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; and a 20 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003).

The provisions of Diagnostic Code 5293, which pertained to 
intervertebral disc syndrome, were changed effective 
September 23, 2002, and then that code section was changed to 
Diagnostic Code 5243 as of September 26, 2003.  The new 
regulation directs that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
noted above, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under Sec. 4.25.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2004).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent evaluation for 
a disability with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent evaluation is 
appropriate for a disability with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  Notes provide that for 
purposes of evaluations, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2004).

At a VA examination given in May 1993, the veteran reported 
episodic backaches which were present with specific movements 
such as standing, walking, or bending.  Spinal examination 
showed no deformity or point tenderness.  Range of motion was 
90 degrees of forward flexion, 30 degrees of backward 
extension, 30 degrees of right and left lateral flexion, and 
30 degrees of right and left rotation.  Straight leg raising 
was within normal limits with about 60 degrees on both sides.  
There was no postural abnormality and no fixed deformity.  
Musculature of the back was within normal limits.  There was 
no objective evidence of pain on motion.  X-rays yielded an 
impression of sacralized transitional lumbar vertebra at the 
lumbosacral junction, and borderline spina bifida occulta of 
S1.  The examiner's diagnosis was lower backache of unknown 
etiology, possible myalgia versus arthritis of the spine 
versus possible disk problem.

X-rays dated in March 1994 show annular bulge with probable 
superimposed small centrally herniated disk lesion at L4-5, 
and partially sacralized right transverse process of L5 which 
had no pathological significance.  X-rays from July 1994 show 
similar findings.  

At a November 1994 VA examination, the veteran reported 
occasional back pain which radiated down his leg.  He was 
currently taking pain medication for his back.  On physical 
examination, he ambulated with the assistance of a cane.  His 
spine was nontender to palpation.  Range of motion was 60 
degrees of forward flexion and 30 degrees of backward 
extension.  He was able to flex laterally to 40 degrees and 
rotate to 30 degrees.  Straight leg raise testing was 
negative bilaterally in both the sitting and supine 
positions.  Magnetic resonance imaging (MRI) tests from 
September 1994 showed disc herniation centrally at L5-S1, 
small disk protrusion at L4-5, and some decussation on signal 
intensity at L5-S1 which went along with a degenerative disc 
and herniation.  A lumbarized S1 segment was also noted.  The 
examiner's assessment was degenerative disc disease at L5-S1, 
with a history of radicular symptoms and minimal radicular 
findings.  

X-rays dated in December 1995 show transitional lumbar 
vertebra at the lumbosacral junction with partially 
sacralized right transverse process of transitional lumbar 
vertebra and incomplete fusion of posterior neural arch of 
transitional lumbar vertebra, and pattern of an annular bulge 
at L5-transitional lumbar vertebra with probable small 
herniated disk lesion at this level.  

At a VA examination given in April 1997, the veteran 
indicated that he had low back pain which occasionally 
radiated down the posterior aspect of both legs to the soles 
of his feet, especially with ambulation.  He said his back 
pain was worse than his leg pain, and he was able to tolerate 
sitting relatively well.  On physical examination of the 
spine, there was no evidence of paraspinal atrophy or spasm.  
He was indicated as having good range of motion of the lumbar 
spine.  Forward flexion was to 70 degrees and limited by 
pain.  Extension was to 20 degrees.  He had left and right 
rotation of 70 degrees and lateral bending to the left and 
right of 50 degrees.  X-rays showed a normal lumbar spine 
except for sacralization of L5 on S1 which was noted to be a 
congenital malformation.  The examiner's assessment was 
mechanical low back pain with no evidence of 
spondylolisthesis.  It was noted that the sacralization of L5 
was a normal variant and not associated with increased back 
pain.  His abnormal motions and work ability were indicated 
as being the same as that of a normal 35 year old.

At a VA examination given in October 2003, the veteran 
reported that his back bothered him when he lifted too much.  
He said he was currently taking medication for back pain.  
Examination of his low back revealed flexion to 70 degrees 
and extension to 35 degrees.  Right and left bending was to 
40 degrees, and right and left rotation was to 80 degrees.  
The examiner reported that the veteran had no loss of range 
of motion in his back due to pain, no incoordination, no 
weakness, and no fatigue.  He was able to stand on his heels 
and toes well.  Examination revealed some lumbarization of 
the first sacral segment of the low back but apart from this 
there was no spondylolisthesis or other degenerative disc 
disease problems.  The examiner's diagnosis was chronic 
lumbosacral muscle ligamentous sprain.  It was indicated that 
the veteran had limitations as far as running, jumping, 
squatting, climbing stairs, and standing or walking for more 
than an hour without rest.

VA outpatient treatment records over the period of the appeal 
show the veteran being seen with complaints of chronic low 
back pain and occasional radiation of pain into the legs.

Upon consideration of the above evidence, the Board finds 
that a rating higher than 20 percent for lumbosacral spine 
spondylolisthesis with degenerative disc disease at L5-S1 is 
not warranted.  Over the time period relevant to the appeal, 
the evidence does not show severe limitation of motion of the 
lumbar spine; severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion; or severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, as required for a rating higher than 20 
percent under the old criteria.

With regard to the new criteria, the Board finds that it is 
not shown since September 23, 2002 that the veteran has 
experienced incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during a 12 
month period, as required for a rating higher than 20 
percent.  The evidence of record does not establish that the 
veteran has experienced incapacitating episodes since 
September 23, 2002.  Thus, a rating higher than 20 percent is 
not warranted under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  
Additionally, the evidence since September 26, 2003 does not 
show that the veteran has experienced forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, as required for 
a rating higher than 20 percent.  His October 2003 VA 
examination found flexion of 70 degrees and did not find 
favorable ankylosis of the thoracolumbar spine.  Thus, he is 
not entitled to a rating higher than 20 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

Finally, the Board notes that consideration has been given to 
the veteran's functional loss due to pain on motion, under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating 
codes potentially applicable to the veteran's disability.  
DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected lumbosacral spine spondylolisthesis with 
degenerative disc disease at L5-S1 are contemplated in the 
current 20 percent rating assigned to the condition.  There 
is no indication that pain, due to disability of the spine, 
has caused functional loss greater than that contemplated by 
the 20 percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, supra.

As discussed above, both the old and new regulations for 
evaluating the veteran's back disorder were considered by the 
Board in this case, due to the amendments which occurred 
during the pendency of the veteran's claim, and under the 
Karnas precedent and its progeny which required application 
of the old criteria despite their having been rescinded.

The Board further finds that the evidence in this case does 
not present such an exceptional or usual disability picture 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2004) (such 
ratings may be authorized by the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service).

In view of the foregoing, the Board finds that the currently 
assigned 20 percent rating adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
preponderance of the evidence is against the claim for a 
rating higher than 20 percent for lumbosacral spine 
spondylolisthesis with degenerative disc disease at L5-S1, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

III.  Increased rating for hypertension

The veteran seeks a rating higher than 10 percent for his 
service-connected hypertension.  

In July 2003, the Board ordered additional development of the 
evidence to include provision of a VA examination to 
determine the current severity of the veteran's service-
connected hypertension.  In a letter dated in October 2003, 
the veteran was notified that he would be scheduled for an 
examination.  The letter also informed him that if he failed 
to report for the examination, his appeal might be denied.  
VA examinations were scheduled in both April 2004 and October 
2004.  Evidence in the claims file indicates that he failed 
to report for both examinations.  The file contains no reason 
for the veteran's failure to report for the scheduled VA 
examinations.  

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims, and if a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).

After review of the claims file, the Board concludes that it 
has no choice but to deny the veteran's claim for an 
increased rating for hypertension due to his failure, without 
good cause, to report for the scheduled April 2004 and 
October 2004 VA examinations.  38 C.F.R. § 3.655.  Since that 
time, the veteran has failed to furnish any explanation for 
his absence from the examinations.  The duty to assist is not 
a one-way street, and the veteran has failed to cooperate in 
developing his claim.  38 C.F.R. § 3.159; Wood v. Derwinski, 
1 Vet. App. 190 (1991).

Inasmuch as the veteran, without good cause, failed to report 
for VA examinations scheduled in connection with his claim 
for an increased rating for hypertension, the claim must be 
denied.  38 C.F.R. § 3.655.

III.  Compensable rating for left knee arthralgia with 
crepitus

The veteran seeks a compensable rating for his service-
connected left knee arthralgia with crepitus.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Limitation of extension of a 
leg is rated 0 percent when limited to 5 degrees, 10 percent 
when limited to 10 degrees, and 20 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
When the requirements for a compensable rating under this 
code are not met, a 0 percent rating is assigned.  38 C.F.R. 
§ 4.31.

At a VA examination in May 1993, the veteran indicated that 
he had experienced recurrent knee joint pain since 1985.  He 
said that he experienced pain after he had been standing or 
walking for 35 to 40 minutes.  He denied swelling.  On 
examination, no deformity or tenderness of the left knee was 
noted.  There was normal range of motion of the knee joints.  
No crepitation was present.  No other knee impairment was 
indicated.  X-rays showed no significant abnormality.  The 
examiner's diagnosis was bilateral knee joint arthralgia of 
unknown etiology.

X-rays of the left knee dated in November 1995 showed no 
significant abnormalities.

X-rays of the left knee dated in March 1996 were within 
normal limits.  No fracture, dislocation, or obvious 
arthritic changes were demonstrated.

At a VA examination in April 1997, the veteran reported that 
he experienced intermittent swelling of the left knee that 
was associated with activity.  He said he also experienced 
pain which was anterior in nature and worse with hyperflexion 
of the knee.  On physical examination, range of motion in the 
left knee was from 0 to 130 degrees.  He had no intra-
articular effusion, and had a negative patellar tilt.  There 
was no medial or lateral joint line tenderness.  Lachman's 
test was negative, and there was no evidence of instability 
in full extension or at 30 degrees of flexion.  He had a 
negative posterior sag.  X-rays of the left knee were 
unremarkable.  The examiner's assessment was complaints of 
anterior knee pain.  It was noted that there was clinical 
evidence of a lateral compression syndrome with some 
decreased patellar tilt, but there were no significant 
degenerative changes and he should not be significantly 
limited in any work activities.  

At a VA examination in October 2003, the veteran reported 
that his left knee bothered him when the weather changed.  He 
said he occasionally experienced left leg pain with some 
numbness in his feet.  Physical examination of the left knee 
revealed no swelling.  He had range of motion from 0 to 135 
degrees.  There was no instability, weakness, fatigue, or 
incoordination.  X-rays of the left knee were within normal 
limits apart from some narrowing of the patellar lateral 
femoral interface which was likely indicative of 
chondromalacia.  The examiner's diagnosis was mild to 
moderate chondromalacia of the left knee.  It was indicated 
that the veteran had limitations as far as running, jumping, 
squatting, climbing stairs, and standing or walking for more 
than an hour without rest.

VA outpatient treatment records over the period of the appeal 
show the veteran with occasional complaints of pain and 
swelling in his left knee, and treatment being provided for 
such.  The veteran also has subjective complaints of pain 
with activity.

Upon consideration of the above evidence, the Board finds 
that a compensable rating for left knee arthralgia with 
crepitus is not warranted.  VA outpatient treatment records 
and examinations of record show normal range of motion in the 
left knee with extension of 0 degrees and flexion of 130 or 
135 degrees.  There is no X-ray evidence of record which 
shows the presence of arthritis in the left knee.  If the 
veteran's left knee disability was rated strictly under the 
limitation-of-motion codes, it would be rated as 
noncompensable.  Additionally, in the absence of X-ray 
evidence of arthritis, a compensable rating under the 
arthritis codes is not warranted.  There is also no objective 
indication that pain on use of the left knee results in such 
limitation of motion that a compensable rating would be 
justified under limitation-of-motion codes.  It has not been 
demonstrated by objective evidence that the veteran 
experiences painful motion, weakness, fatigue, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Precedent opinions from the VA General Counsel permit 
separate knee disability ratings for arthritis with 
limitation of motion, and for any compensable degree of 
instability.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  However, 
during the relevant time period of the appeal, there are no 
VA outpatient treatment records or examination reports which 
provide evidence establishing that the veteran experiences 
instability or subluxation of the left knee.  There is no 
objective medical evidence of the existence of instability, 
and the veteran has not subjectively claimed such.  Thus, in 
the absence of credible medical evidence of slight recurrent 
subluxation or lateral instability of the left knee, a 
compensable rating for left knee instability under Diagnostic 
Code 5257 is not warranted.  38 C.F.R. § 4.31.  It follows 
that, along with the noncompensable rating assigned in the 
absence of left knee arthritis with limitation of motion, 
there may also be no separate compensable rating based on 
left knee instability.

The Board has considered all potentially applicable 
diagnostic codes.  However, there is no diagnostic code that 
provides a basis for assigning a compensable rating.  The 
Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment or requires 
frequent hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.  

The preponderance of the evidence is against the claim for a 
compensable rating for left knee arthralgia with crepitus.  
Thus, the benefit-of-the-doubt rule is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

Entitlement to a rating higher than 20 percent for 
lumbosacral spine spondylolisthesis with degenerative disc 
disease at L5-S1 is denied.

Entitlement to a rating higher than 10 percent for 
hypertension is denied.

Entitlement to a compensable rating for left knee arthralgia 
with crepitus is denied.



	                        
____________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


